Citation Nr: 1231805	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed right lung disorder, to include the residual of pneumonia.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  He also had additional service with the United States Army Reserve from April 1953 to March 1957.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision issued by the RO. 

During the course of his appeal, the Veteran was testified at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.

In June 2011, the Board reopened the Veteran's claim and remanded it to the RO for additional development of the record. The Board remanded the case in September 2011 for further action to comply with the prior June 2011 remand.  All relevant evidence having been completed, these claims now return before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2011). 38 U.S.C.A. § 7107(a)(2)  (West 2002).



FINDING OF FACT

The Veteran currently is not shown to have a right lung disability that is due to an  episode of pneumonia or another event or incident of his period of active service.



CONCLUSION OF LAW

The Veteran does not have a right lung disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

In letters dated in January 2001, August 2003, February 2004, December 2007, and February 2008, as well as two prior Board remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed. Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained. 

The Veteran was afforded a VA examinations in June 2011.  The Veteran also testified at a hearing before undersigned Veterans Law Judge in April 2011.  Since the existing record is sufficient to decide these claims, further examination is not needed. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran's service medical records are missing, and possibly destroyed.  Although efforts have been made by VA to obtain the Veteran's complete service medical records, the National Personnel Records Center (NPRC), in response to VA requests, reported that the records may have been destroyed in the 1973 NPRC fire.  

NPRC could not confirm the existence of such records; only the fact that if they had been stored at the Records Center, they would have been stored in an area damaged by the fire.  

The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.
 	
Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. 

Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id.   

Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303  (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102.

As noted, the Veteran's service treatment records are unavailable; however, the Veteran has testified to the fact that he had pneumonia in service and was hospitalized for several weeks.  

The Board has no reason to doubt the Veteran's statements, and therefore will accept, in the absence of service treatment records, the Veteran's assertions of being  hospitalized in service for treatment of pneumonia as credible.

The VA treatment records, dated from October 2000 to present, noted a history of pneumonia and lung cancer status-post excision of 5 percent of the left upper lobe for cancerous mass, but were otherwise negative for findings of a current right lung disorder. 

A July 2006 private pathology report showed a diagnosis of lung, left lobe lingula. The Veteran underwent a video-assisted lingulectomy via mini-thoracotomy, exploratory left-sided thoracoscopy with extensive lysis of pleural adhesions, regional lympadenectomy, and flexible bronchoscopy. 

An August 2006 VA treatment record showed a history of lung cancer status-post excision of 5 percent of the left upper lobe, and the Veteran denied having post-operative complications.  

The practitioner noted the Veteran developed a productive cough with white sputum, but denied blood, and chest X-ray mass, CT scan and his METs were negative as per the Veteran's reporting.  The practitioner indicated that the Veteran reportedly quit smoking 36 years ago. 

An April 2007 VA treatment record indicated that, on pulmonary examination, the Veteran denied experiencing orthopnea, cough, shortness of breath or dyspnea on exertion, and again denied an post -operative complications from the July 2006 lung cancer excision. 

In December 2008, the Veteran's private thoracic surgeon provided a status report concerning the Veteran's lung surgery.  The surgeon noted a history of left lingulectomy for T1 N0 adenocarcinoma.  

The Veteran reported that his stamina in breathing had decreased since the surgical procedure and that he had never completely recovered.  The surgeon observed that the Veteran had numerous other somatic complaints, but overall seemed to be doing well. 

Significantly, the surgeon noted that chest CT scan with contrast results, dated in November 2008, revealed no evidence of recurrent disease.  The surgeon concluded that, overall, he was pleased with the Veteran's progress, and planned to reevaluate him in six months with a repeat noncontrast chest CT scan. 

During his April 2011 hearing, the Veteran testified about being stationed at Fort Belvoir, Virginia, for training as a Combat Engineer and contracting pneumonia in 1951 after being outside performing field maneuvers and exercises.  He reported being on sick call for two weeks and eventually being diagnosed with a severe infection.  He was transported by ambulance to the United States Army Hospital at Fort Belvoir, where he was diagnosed with pneumonia in the right lung. 

The Veteran reported being in the hospital for 7 weeks and 3 days while he was treated for the pneumonia.  He testified that he became more susceptible to catching colds and having upper respiratory infections and experienced 3 to 5 additional bouts of pneumonia after service.  He noted that he currently was being seen by a private physician who treated him for cancer in his left lung. 

The Veteran added that this physician took a CT scan and noted a "knot" in the right lung that was believed to be scarring from the previous pneumonia.  Significantly, he denied undergoing any current treatment for the right lung, although he reported using a nebulizer for both lungs.

The Veteran was afforded a VA examination in June 2011.  At that time, the Veteran reported having history of right lung pneumonia in service, as well as his having a history of cancer of the left lung.  The Veteran specifically reported problems with exertional dyspnea.  He also reported a problem with a frequent productive cough.  

The examiner's opinion was deferred pending the results of X-ray studies and pulmonary function testing.  He did state that, if the Veteran's right lung showed scarring, it would likely be as the result of his prior pneumonia, but that he was not sure, even if scarring was seen, that this would be considered a disability, since the Veteran's exertional dyspnea was not out of range for a man of his age.  

The examiner wrote an addendum to this examination in July 2011, based on his seeing the results of chest X-ray studies and pulmonary function testing.  The X-ray studies showed post surgical changes of the left lung, but no other significant lung findings, and nothing pertaining to the right lung.  Pulmonary function testing was normal, with normal spirometry and lung volumes.  

In the addendum, the VA examiner indicated that pulmonary function testing results were compatible with his left lung partial resection and that no reference to consequences of pneumonia was necessary.  The Veteran's chest X-ray study was likewise compatible with his lingulectomy, and no scarring was visible in the right lung.  

The examiner indicated that, although the Veteran might have had radiographically visible scarring in the past, and although he might have had detectable scarring on computerized tomography of the chest, he felt it was now possible to state that, at present, the Veteran did not have a lung disability that included scarring of the right lung that at least as likely as not was due to an episode of pneumonia in service.

Thus, even considering that the Veteran might have had a severe case of pneumonia in service, the medical evidence of record does not show that the Veteran currently has any residual disability due to his pneumonia, such as scarring, and rather shows that any current lung disability the Veteran has is due to the residuals of his 2006 surgery for lung cancer of the left lung, which has no relation to service.  

The Board does not doubt the Veteran's sincerity that he believes his current lung disability is related to his pneumonia in service, however, as a lay person, he is not competent to offer an opinion as to questions of medical diagnosis or etiology.  

Therefore, with no competent evidence to show the presence of any current right lung changes or pulmonary disability related to the reported episode of pneumonia in service, the Board finds that the preponderance of the evidence of record is against a claim of service connection.  On this record, service connection for a lung disability is not warranted.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Service connection for a claimed right lung disorder, to include as the residual of pneumonia, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


